EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jon Seppelt on 16 April 2021.

The application has been amended as follows: 
Claim 1, line 19, after “than” insert
--the bottom surface of--

Cancel claims 15-20

Specification page 11, line 19, delete
[[14, 140]]

Specification page 17, line 14, replace “electronic smoking device” with
--e-cigarette--

Abstract, delete
[[(11, 14, 18)]]

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: extending the uppermost line of the first packaging layer of figure 10 (the line which is on the first back panel portion 2a) into the third packaging layer 5 and removing the line of the first packaging layer of figure 10 which is to the left of the atomizer/liquid reservoir portion 140 (short line extending perpendicularly from the first back panel portion 2a into the third packaging layer).  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLAN D STEVENS/Primary Examiner, Art Unit 3736